DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I claims 1-18 and 29-37 in the reply filed on 8/25/2022 is acknowledged.
Claims 19-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/2022.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action. It is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yah Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and is considered indefinite because it has been drafted so that it is not clear whether it is drawn to the sub-combination of the carton only, or whether it is drawn to the combination of the carton and plurality of containers in a nested arrangement. For example, claim 1 recites the limitation "A carton for containing a plurality of containers in a nested arrangement"; this suggests that what is claimed is the sub-combination, then later the claim recites “the relief portion for being positioned in a container gap defined by the nested arrangement of the plurality of containers when the handle is activated” the carton is further structurally limited by the gap formed by the nested arrangement of the plurality of containers. This suggests that what is being claimed is the combination. Since claim 1 line 1 appears to indicate that the sub-combination is claimed, this office action presumes that the intention is to claim only the sub-combination of the carton, in order to give the claims their broadest reasonable interpretation. Therefore, in the prior art rejection below, all references in the claims 1-9 to any nested arrangement of the plurality of containers are considered to be only statements of intended use with regard to the claimed carton. That is to say the claims are being interpreted as if the nested arrangement of the plurality of containers is not being claimed. Claim 10 is also considered indefinite for similar reason as claim 1. Claims 2-9 and 11-18 are rejected due to their dependency on claims 1 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley, JR. US 2017/0137165 A1.
With regards to claim 1, Holley, JR. (Figs. 3-6) discloses a carton for containing a plurality of containers in a nested arrangement, the carton comprising: a plurality of panels extending at least partially around an interior of the carton, the plurality of panels comprising a bottom panel 11 at least one top panel 23/29, and at least one side panel 13/15; a plurality of end flaps foldably connected to respective panels of the plurality of panels and at least partially closing at least one end of the carton, the plurality of end flaps comprising at least one top end flap 49/51/53/55 foldably connected to the at least one top panel, at least one bottom end flap 35/37 foldably connected to the bottom panel, and at least one side end flap 41/43/45/47 foldably connected to the at least one side panel; and a handle 70/80 including a handle strap 73/83 separable from the at least one top panel and foldably connected to a relief portion 50, the relief portion being defined by cut 77 in the at least one top end flap, the relief portion for being positioned in a container gap defined by the nested arrangement of the plurality of containers when the handle is activated (Fig. 6).
Holley, JR. discloses the relief portion is formed by a cut but it does not specifically disclose it is formed by spaced apart cuts. However, in Para. 0022, it states the cut 77 “could be tear lines such as cuts including nicks without departing from the disclosure…could have a different configuration, for example, a straight cut, an angled cut, or a curved cut”. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cut in Holley, JR. by providing spaced apart cuts as suggested in Holley, JR. for the purposes of providing an alternative configuration.

With regards to claim 2, Holley, JR. discloses the relief portion 50 is separable from the remainder of the at least one top end flap 49 at the spaced apart cuts 77.

With regards to claim 3, Holley, JR. discloses the handle strap is foldably connected to the relief portion at a fold line, the spaced apart cuts intersecting the fold line. (Para. 0032)

	With regards to claim 4, Holley, JR. discloses the relief portion 50 is a first relief portion, and the at least one side end flap comprises a second relief portion 129 being defined by at least one cut 115 in the at least one side end flap.

With regards to claim 5, Holley, JR. discloses the first relief portion 50 is aligned with the second relief portion 129 such that each of the first relief portion and the second relief portion is for being positioned in the container gap when the handle is activated. (Fig.6)

With regards to claim 6, Holley, JR. discloses the at least one top panel 23/29 is a first top panel 23, the plurality of panels further comprises a second top panel 29, the first top panel overlapping the second top panel, the at least one top end flap is an at least one first top end flap 49 foldably connected to the first top panel, and the plurality of end flaps further comprises an at least one second top end flap 53 foldably connected to the second top panel 29.

    PNG
    media_image1.png
    657
    459
    media_image1.png
    Greyscale


With regards to claim 7, Holley, JR. discloses the at least one second top end flap 53 comprises a third relief portion (shown above), the third relief portion positioned between and aligned with the first relief portion and the second relief portion such that each of the first relief portion, the second relief portion, and the third relief portion is for being positioned in the container gap when the handle is activated.

With regards to claim 8, Holley, JR. discloses the handle 70/80 further comprises at least one relief strip separable 84 from the second top panel and aligned with a portion of the handle strap.

With regards to claim 9, Holley, JR. discloses at least one handle reinforcement flap 91 foldably connected to the handle strap.

Claim(s) 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley, JR. US 2017/0137165 A1.
With regards to claim 10, Holley, JR. (Figs. 1-2) discloses a blank for forming a carton for containing a plurality of containers in a nested arrangement, the blank comprising: a plurality of panels for extending at least partially around an interior of the carton formed from the blank, the plurality of panels comprising a bottom panel 11, at least one top panel 23/29, and at least one side panel 13/15; a plurality of end flaps foldably connected to respective panels of the plurality of panels for at least partially closing at least one end of the carton formed from the blank, the plurality of end flaps comprising at least one top end flap 49/51/53/55 foldably connected to the at least one top panel, at least one bottom end flap 35/37 foldably connected to the bottom panel, and at least one side end flap 41/43/45/47 foldably connected to the at least one side panel; and a handle 70/80 including a handle strap 73/83 separable from the at least one top panel and foldably connected to a relief portion 50, the relief portion being defined by a cut 77 in the at least one top end flap 49, the relief portion for being positioned in a container gap defined by the nested arrangement of the plurality of containers when the carton is formed from the blank and the handle is activated.
Holley, JR. discloses the relief portion is formed by a cut but it does not specifically disclose it is formed by spaced apart cuts. However, in Para. 0022, it states the cut 77 could be tear lines such as cuts including nicks without departing from the disclosure…could have a different configuration, for example, a straight cut, an angled cut, or a curved cut. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cut in Holley, JR. by providing spaced apart cuts as suggested in Holley, JR. for the purposes of providing an alternative configuration.

With regards to claim 11, Holley, JR. discloses, it is treated as in claim 2 above.

With regards to claim 12, Holley, JR. discloses it is treated as in claim 3 above.

With regards to claim 13, Holley, JR. discloses it is treated as in claim 4 above.


With regards to claim 14, Holley, JR. discloses it is treated as in claim 5 above.

With regards to claim 15, Holley, JR. discloses it is treated as in claim 6 above.

With regards to claim 16, Holley, JR. discloses it is treated as in claim 7 above.

With regards to claim 17, Holley, JR. discloses it is treated as in claim 8 above.

With regards to claim 18, Holley, JR. discloses it is treated as in claim 9 above.

Claim(s) 29-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley, JR. US 2017/0137165 A1.
With regards to claim 29, Holley, JR. discloses a package, comprising: a carton 5, the carton comprising: a plurality of panels extending at least partially around an interior of the carton, the plurality of panels comprising a bottom panel 11, at least one top panel 23/29, and at least one side panel 13/15; a plurality of end flaps foldably connected to respective panels of the plurality of panels and at least partially closing at least one end of the carton, the plurality of end flaps comprising at least one top end flap 49/51/53/55 foldably connected to the at least one top panel, at least one bottom end flap 35/37 foldably connected to the bottom panel, and at least one side end flap 41/43/45/47 foldably connected to the at least one side panel; and a handle 70/80 including a handle strap 73/83 separable from the at least one top panel and foldably connected to a relief portion 50, the relief portion being defined by cut 77 in the at least one top end flap; and a plurality of containers (C) in a nested arrangement in the interior of the carton and defining a container gap, the relief portion for being positioned in the container gap when the handle is activated (Fig. 6).
	Holley, JR. discloses the relief portion is formed by a cut but it does not specifically disclose it is formed by spaced apart cuts. However, in Para. 0022, it states the cut 77 could be tear lines such as cuts including nicks without departing from the disclosure…could have a different configuration, for example, a straight cut, an angled cut, or a curved cut. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cut in Holley, JR. by providing spaced apart cuts as suggested in Holley, JR. for the purposes of providing an alternative configuration.

	With regards to claims 30, 31, 32, 33, 34, 35, 36 and 37, are  treated as in claims 3, 4, 5, 6, 7, 8 and 9 above, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736